Exhibit TD Bank to Issue Medium Term Notes TORONTO, June 25, 2008 - The Toronto-Dominion Bank (TD) today announced that it intends to issue $650 million of medium term notes constituting subordinated indebtedness pursuant to its medium term note program. The medium term notes, to be sold through an agency syndicate led by TD Securities Inc., are expected to be issued July 7, 2008, and will pay a coupon of 5.828% until July 9, 2018, and the bankers' acceptance rate plus 2.55% thereafter until maturity on July 9, 2023. The notes are redeemable at the Bank's option at par on July 9, 2018. TD also announced that it intends to issue a $375 million second tranche of its medium term notes due April 2, 2020, constituting subordinated indebtedness. The second tranche will carry the same terms and conditions as the original issue and will be sold through an agency syndicate led by TD Securities Inc. These notes are expected to be issued on July 7, 2008. TD will include the both issues as Tier 2B regulatory capital and intends to file in Canada a pricing supplement to its January 11, 2007 base shelf prospectus and July 12, 2007 prospectus supplement in respect of each issue. The medium term notes have not been and will not be registered under the U.S.
